DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 4/26/21 has been entered in full. Claims 25, 27 and 29 are amended. Claims 1-31 are pending.
Applicants' election without traverse of Invention II, claims 25-30, was previously acknowledged. Claims 1-24 and 31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 25-30 are under consideration.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (1/25/21).
The objection to the specification at pg 2 is withdrawn in view of the amendments to the specification.
The objections to claims 25, 27 and 29 at pg 2-3 are withdrawn in view of the amendments to the claims.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darzalex (daratumumab): EPAR summary for the public, May 2016, 3 pages as printed, published by the European Medicines Agency, no author listed (hereafter "Darzalex summary"; cited previously). The earliest date to which the instant application claims priority is 4/3/18. This rejection was set forth at pg 3-5 of the 1/25/21 Office Action.


"ASCT" previously recited in the claims; as such, the basis of the rejection of the amended claims remains the same as set forth in the rejection of record.
Applicants’ arguments (4/26/21; pg 10-11) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the reply, Applicants argue that the Darzalex summary does not teach using an anti-CD38 antibody as required by the claims; i.e., for selling such an antibody "for safe an effective treatment of patients with newly diagnosed multiple myeloma who are ineligible for ASCT using the antibody, bortezomib, melphalan, and prednisone" (pg 10). Applicants point to the first paragraph of "Why is Darzalex Approved" on page 2 of the summary, and argue that it "only refers to the use of Darzalex as a monotherapy to treat multiple myeloma patients who have failed at least two prior therapeutic regimens" (pg 10). Applicants argue that the claimed method defines "an entirely different patient population"; i.e., those who are newly diagnosed, and are to be treated with a combination therapy, not antibody monotherapy.
Applicants’ arguments have been fully considered but are not found persuasive. It is acknowledged that the Darzalex summary only teach its use as a monotherapy for multiple myeloma patients, but this fact is not sufficient to overcome the rejection of the claimed method over the teachings of the Darzalex summary. While Applicants may intend to treat newly diagnosed patients with a combination therapy including an anti-CD38 antibody such as Darzalex, said patient population and combination therapy is only recited in the pending claims as part of the instructions on a "package insert" included with the antibody. As set forth in the rejection of record, this package insert is printed matter that was considered in view of the guidance for such set forth in MPEP 2111.05, and found to be owed no patentable weight with respect to the prior art. Applicants' arguments do not address this treatment of the printed matter claim limitation. Beyond the printed matter, there is no method step in the instant claims that requires administration of the antibody in such a manner that might distinguish the claimed method from that of the cited prior art method.


Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646